      Case 3:18-cv-00156-ECM-KFP Document 51 Filed 09/10/21 Page 1 of 26




                     IN THE UNITED STATES DISTRICT COURT FOR
                         THE MIDDLE DISTRICT OF ALABAMA
                                 EASTERN DIVISION


WILLIE ROBINSON,                                      )
                                                      )
              Plaintiff,                              )
                                                      )
       v.                                             )          CASE NO.: 3:18-cv-00156-ECM
                                                      )                     (WO)
ALEXANDER CITY, et al.,                               )
                                                      )
              Defendants.                             )

                           MEMORANDUM OPINION and ORDER

                                       I.      INTRODUCTION

        The Plaintiff Willie Robinson brings this civil rights discrimination action against

his former employers, Alexander City, Jim Nabors,1 Bobby L. Tapley, John Eric Brown,

Thomas J. Spraggins, and Timothy Byron Funderburk (the “Defendants”) in response to

the City Council’s decision not to reappoint him as Chief of Police in 2017. The Plaintiff

alleges that he was discriminated against based on his race when the Defendants failed to

reappoint him or to provide him with a new position.                      He brings claims of race

discrimination pursuant to Title VII of the Civil Rights Act of 1964 and 42 U.S.C. § 1981.

He also proceeds under 42 U.S.C. § 1983, alleging that the Defendants violated his

constitutional right to equal protection under the law.



1
  The Court received a Suggestion of Death regarding Defendant Jim Nabors on May 29, 2019, reporting
that Nabors died on or before May 6, 2019. (Doc. 30). Nabors was the newly elected Mayor of Alexander
City when the Plaintiff was not reappointed. He was sued in his individual and official capacities. The
Plaintiff filed nothing in response to the Suggestion of Death, and the Court finds that the claims against
Nabors are due to be dismissed.
      Case 3:18-cv-00156-ECM-KFP Document 51 Filed 09/10/21 Page 2 of 26




        Now pending before the Court is the Defendants’ motion for summary judgment,

(doc. 37),2 and motion to strike certain of the Plaintiff’s exhibits, (doc. 46). The Plaintiff

concedes that all claims against Councilmember Tapley are due to be dismissed.3 (Doc. 44

at 17, n.76).

        The Plaintiff has filed a response in opposition to the motion, (doc. 44), and the

motion is ripe for review. After careful review, the Court concludes that the motion for

summary judgment is due to be GRANTED, and the motion to strike is due to be DENIED.

                                         II.     JURISDICTION

        The Court exercises federal subject matter jurisdiction over this dispute pursuant to

28 U.S.C. § 1331 and 1343(a)(4).

        Personal jurisdiction and venue are uncontested.

                          III.    SUMMARY JUDGMENT STANDARD

        A reviewing court shall grant a motion for summary judgment “if the movant shows

that there is no genuine dispute as to any material fact and the movant is entitled to a

judgment as a matter of law.” Fed. R. Civ. P. 56(a). The party seeking summary judgment

“always bears the initial responsibility of informing the district court of the basis for its

motion, and identifying those portions of ‘the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any,’ which it

believes demonstrates the absence of a genuine issue of material fact.” Celotex Corp. v.



2
 The Court will refer to the page numbers generated by CM/ECF.
3
 The Plaintiff also represents that he is not pursuing claims against Colvin and Hardy and “consents to their
dismissal as Defendants with prejudice with the parties to bear their own costs.” (Doc. 44 at 17, n.76).
However, a review of the Complaint reveals that neither Colvin nor Hardy were named as Defendants.


                                                     2
     Case 3:18-cv-00156-ECM-KFP Document 51 Filed 09/10/21 Page 3 of 26




Catrett, 477 U.S. 317, 323 (1986) (quoting Fed. R. Civ. P. 56). The movant can meet this

burden by presenting evidence demonstrating there is no dispute of material fact, or by

showing that the non-moving party has failed to present evidence in support of some

element of his case on which he bears the ultimate burden of proof. Id. at 322–23. Only

disputes about material facts will preclude the granting of summary judgment. Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 249 (1986). “An issue of fact is ‘genuine’ if the record

as a whole could lead a reasonable trier of fact to find for the nonmoving party. . . . An

issue is ‘material’ if it might affect the outcome of the case under the governing law.”

Redwing Carriers, Inc. v. Saraland Apartments, 94 F.3d 1489, 1496 (11th Cir. 1996)

(quoting Anderson, 477 U.S. at 248).

       Once the movant has satisfied this burden, the non-moving party “must do more

than simply show that there is some metaphysical doubt as to the material facts.”

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). The non-

movant must support his assertions “that a fact cannot be or is genuinely disputed” by

“citing to particular parts of materials in the record, including depositions, documents,

electronically stored information, affidavits or declarations, stipulations . . . , admissions,

interrogatory answers, or other materials” or by “showing that the materials cited do not

establish the absence or presence of a genuine dispute, or that an adverse party cannot

produce admissible evidence to support the fact.” Fed. R. Civ. P. 56(c)(1)(A) & (B).

       In determining whether a genuine issue for trial exists, the court must view all the

evidence in the light most favorable to the non-movant. McCormick v. City of Fort

Lauderdale, 333 F.3d 1234, 1243 (11th Cir. 2003). Likewise, the reviewing court must


                                              3
     Case 3:18-cv-00156-ECM-KFP Document 51 Filed 09/10/21 Page 4 of 26




draw all justifiable inferences from the evidence in the nonmoving party’s favor.

Anderson, 477 U.S. at 255.       However, “mere conclusions and unsupported factual

allegations are legally insufficient to defeat a summary judgment motion.” Ellis v. England,

432 F.3d 1321, 1326 (11th Cir. 2005) (per curiam).

       A reviewing court is constrained during summary judgment proceedings from

making the sort of determinations ordinarily reserved for the finder of fact at a trial. See

Strickland v. Norfolk S. Ry. Co., 692 F.3d 1151, 1154 (11th Cir. 2012). After the

nonmoving party has responded to the motion for summary judgment, the court must grant

summary judgment if there is no genuine issue of material fact and the moving party is

entitled to judgment as a matter of law. See Fed. R. Civ. P. 56(a).

                                        IV.       FACTS

   A. The Plaintiff’s Tenure with the Police Department

       The Plaintiff served as the Chief of Police in Alexander City, Alabama, from 2013

to 2017. In Alexander City, City Councilmembers are elected to four-year terms. The City

Council is charged with directing city policy, including appointing Department Heads. The

Chief of Police is one of the Department Heads, typically appointed by the City Council to

a four-year term to match their own. On July 7, 2013, after the retirement of the former

police chief, the Plaintiff became the first African American man to be appointed to the

position. The Plaintiff’s tenure was scheduled to expire in November 2016 upon the City

Council election; the incoming Councilmembers could then fill the vacancy by choosing

to reappoint him or by selecting a new Chief.




                                              4
     Case 3:18-cv-00156-ECM-KFP Document 51 Filed 09/10/21 Page 5 of 26




       Prior to his appointment, the Plaintiff served in the Alexander City Police

Department for thirty-nine years. During his tenure at the Police Department, the Plaintiff

was not disciplined, and his performance evaluations were positive. The crime rates in

Alexander City fell to their lowest while the Plaintiff was Chief of Police, and, when a

white police officer shot an unarmed African American man, the Plaintiff attended multiple

meetings and gatherings in the community. As Chief of Police, the Plaintiff oversaw hiring

of new police officers. The Plaintiff discussed hiring more African American police

officers with another Department Head, Fire Chief Kem Jones, a white female.

   B. The City Council 2016 Election and Subsequent Actions

       The 2016 City Council election was not kind to incumbents. Five out of the six City

Councilmembers were replaced with new Councilmembers.                 The newly elected

Councilmembers included Defendants Thomas J. Spraggins, Timothy Funderburk, and

John Eric Brown, all white men. Also newly elected were Audrey “Buffy” Colvin and

Scott Hardy, who are African American. Bobby L. Tapley, a white man, was the sole

Councilmember to be re-elected. The new Councilmembers took office in November

2016. The new City Council then passed a resolution to temporarily reappoint several

department heads—including the Chief of Police—while it decided who to appoint to the

four-year term to each leadership position. Accordingly, the Plaintiff continued as Chief

of Police at that time.

       Over the next two months, the City Councilmembers received information that the

Police Department suffered from low morale. Captains Roth and Hodge, who also applied

for the Chief of Police position in 2013, expressed to Councilmember Brown that there


                                            5
      Case 3:18-cv-00156-ECM-KFP Document 51 Filed 09/10/21 Page 6 of 26




were a variety of issues at the department, including that the Plaintiff had not updated or

signed the police department’s policies. Captain Roth called Councilmember Spraggins to

complain that the Plaintiff came to work late and took long lunches, and Captain Roth’s

wife also called Councilmember Spraggins to express similar complaints, such as that the

Plaintiff came to work late and left early. Captain Roth called Councilmember Funderburk

to emphasize the low morale in the department, expressing frustration with the fact that

people were not being given raises, and that the department needed new equipment.

Multiple police officers then called Councilmember Funderburk to complain about lack of

raises, poor equipment, concerns of retaliation if they spoke out, and the concern that the

Plaintiff did not fight for their department. Councilmember Brown received an email from

Roth’s wife regarding complaints against the Plaintiff. A retired police officer called

Councilmember Spraggins to express his feeling that the Plaintiff had not been a good

Chief. Councilmember Spraggins also heard that the police department in general no

longer believed in the Plaintiff. The current Alexander City Police Chief, Jerry Turner,

testified that morale issues were due to lack of communication, which he had raised as an

issue to the Plaintiff multiple times. Further, Turner stated that during the Plaintiff’s first

promotion ceremony, the majority of the officers did not show up because they felt the

Plaintiff had “rubbed them raw.” Meanwhile, the Councilmembers exchanged a series of

emails discussing their concerns with the Plaintiff’s and Jones’s4 performances, ranging

from the high turnover rate in the police and fire departments, to individuals expressing


4
  Jones, the Fire Chief, was also up for reappointment by the City Council. Like the Plaintiff, she was not
reappointed.


                                                    6
     Case 3:18-cv-00156-ECM-KFP Document 51 Filed 09/10/21 Page 7 of 26




fear of retaliation for complaining directly to them. The Councilmembers discussed

whether to reappoint the Plaintiff over a group text message begun by Councilmember

Colvin.

       The Councilmembers also attempted to investigate the Plaintiff’s performance and

interest in continuing as Chief of Police by speaking with him directly.                Both

Councilmembers Hardy and Colvin spoke with the Plaintiff about the complaints made

about him.     After speaking with the Plaintiff, Councilmember Colvin felt that the

complaints might be somewhat motivated by competition for the role of Chief of Police,

and Councilmember Hardy felt that the comments were not severe enough to interfere with

the Plaintiff’s reappointment. Councilmembers Spraggins and Funderburk met with the

Plaintiff to discuss the Plaintiff’s plans for the police department. The Plaintiff did not

mention his interest in hiring more qualified African American police officers to any of the

Councilmembers.

       Finally, the Plaintiff simultaneously contemplated retirement. During his meeting

with Councilmembers Spraggins and Funderburk, the Plaintiff expressed his wish to retire

in October 2018. Yet he submitted his retirement papers to the city and signed the final

paperwork by December 27, 2016, shortly before the City Council meeting during which

he was not reappointed. The Plaintiff testified that he later changed his mind about retiring,

although he did move forward with retirement from the department after he was not

reappointed.




                                              7
     Case 3:18-cv-00156-ECM-KFP Document 51 Filed 09/10/21 Page 8 of 26




   C. The January 9, 2017 City Council Meeting

       On January 9, 2017, the City Council voted whether to reappoint the City Clerk,

Police Chief, Fire Chief, City Attorney, and City Recorder. (Doc. 38-11). The Council

voted 3–2 not to reappoint the Plaintiff as Police Chief or Jones as Fire Chief, and it voted

unanimously to reappoint the individuals in the other positions. The newly elected

Councilmembers voting against the Plaintiff included Councilmembers Spraggins,

Funderburk, and Brown, while Colvin and Hardy voted to keep him. Councilmember

Tapley was not present for the vote, although he repeatedly reiterated his support for the

Plaintiff and desire to vote to keep him as Chief of Police. The vote for the Plaintiff fell

along racial lines, excluding Councilmember Tapley’s stated preference for the Plaintiff.

At the meeting, the City Council acknowledged to the public that they privately texted each

other on a Councilmember group text regarding whether to reappoint the Plaintiff.

       Immediately thereafter, the City Council appointed then Deputy Chief Jerry Turner,

a white man, to the position of interim Chief of Police. The City Council eventually

appointed Turner the Chief of Police for the remainder of the four-year term. Turner began

working for the Alexander City Police Department in 1992, and he was chosen to be

Deputy Chief by the Plaintiff, who trained Turner and gave Turner outstanding

performance ratings. When Turner replaced the Plaintiff, the City no longer had any

African American department heads. (Doc. 44 at 9).




                                             8
     Case 3:18-cv-00156-ECM-KFP Document 51 Filed 09/10/21 Page 9 of 26




                                     V.     DISCUSSION

   A. The Defendants’ Motion to Strike

       As a preliminary matter, the Defendants argue that the Court should strike several

exhibits relied on by the Plaintiff in his response in opposition to the motion for summary

judgment. (Doc. 46). The Court addresses each of the exhibits in turn.

       First, the Defendants argue that the Plaintiff’s reliance on his previous EEOC

Charge is inappropriate because it is inadmissible hearsay. Id. (citing Fed. R. Evid. 801(c)).

Relying on Coyle v. Dakko Prop. Mgmt., Inc., 2011 WL 13228177, at *3 (N.D. Ala. Jan.

4, 2011), the Defendants argue that, because it was drafted in anticipation of litigation, the

document is both cumulative and unreliable. In Coyle, the EEOC documents were not

admitted at trial in part because the witness would instead take the stand. See id. (“Plaintiff

will testify at this trial. The court has reviewed the allegations in her charge and finds that

she can adequately explain all of them while on the stand in front of the jury. Thus, the

charge would—even if it were not inadmissible hearsay—be cumulative.”). Furthermore,

“a district court may consider a hearsay statement in passing on a motion for summary

judgment if the statement could be reduced to admissible evidence at trial or reduced to

admissible form.” Macuba v. Deboer, 193 F.3d 1316, 1323 (11th Cir. 1999) (internal

quotations omitted).    The Plaintiff’s EEOC Charge summarizes the allegations and

arguments he makes in this Court: that he was dismissed after thirty-nine years of service

because of racially discriminatory motives, (doc. 43-2), but does not constitute evidence of

the same. However, because the statements in the EEOC document can be reduced to




                                              9
     Case 3:18-cv-00156-ECM-KFP Document 51 Filed 09/10/21 Page 10 of 26




admissible evidence at trial, the Court declines to strike the document and will give it the

evidentiary weight it is due.

       The Defendants next point to three newspaper articles cited by the Plaintiff as

inadmissible hearsay: an Opinion Editorial in the Alexander City Outlook, (doc. 43-7), an

article in the Alexander City Outlook describing the City Council vote against the Plaintiff,

(doc. 43-8), and an un-authored statement in the Alexander City Outlook thanking the

Plaintiff and Fire Chief Kem Jones for their service to the city, (doc. 43-9). The articles

describe the meeting of the City Council on January 9, 2017, and they outline the Plaintiff’s

history with the Police Department. While the Court does not consider the newspaper

accounts to be of substantial evidentiary value, the Court will not strike the articles at this

time because information within the articles can be reduced to admissible evidence at trial.

See Woods v. Dunn, 2020 WL 1015763, at *9 (M.D. Ala. Mar. 2, 2020) (citing Macuba,

193 F.3d at 1323).

       The Defendants also move to strike the Declaration of Kem Jones, (doc. 43-4), in

its entirety as inadmissible hearsay, impermissible expert testimony, speculation, and

irrelevant. Declarations or “affidavits offered in support of or in opposition to a motion for

summary judgment ‘shall be made on personal knowledge, shall set forth such facts as

would be admissible in evidence, and shall show affirmatively that the affiant is competent

to testify to the matters stated therein.’” Moore v. Beneficial Nat. Bank USA, 876 F.Supp.

1247, 1254 (M.D. Ala., 1995) (quoting Fed. R. Civ. P. 56(c)(4)) (emphasis removed).

Because Jones could testify at trial, the Court declines to strike the Declaration from the




                                              10
    Case 3:18-cv-00156-ECM-KFP Document 51 Filed 09/10/21 Page 11 of 26




record because the evidence within it could be reduced to admissible evidence at trial. See

Macuba, 193 F.3d at 1323.

   B. Legislative Immunity

       The individual Defendants argue that they are entitled to legislative immunity

because they were engaged in a legislative act by voting on appointments. “It is the nature

of the act which determines whether legislative immunity shields the individual from suit.”

Yeldell v. Cooper Green Hosp., Inc., 956 F.2d 1056, 1062 (11th Cir. 1992). Legislative

immunity exists to protect government officials when they act in “an integral part of the

deliberative and communicative processes by which [legislators] participate in ...

proceedings with respect to the consideration and passage or rejection of proposed

legislation.” Smith v. Lomax, 45 F.3d 402, 405 (11th Cir. 1995) (quoting Gravel v. United

States, 408 U.S. 606, 625 (1972)). The act of voting does not expressly give rise to

legislative immunity and voting on an appointment “is not the sort of broad ‘legislative’

activity that is typically associated with grants of absolute immunity.” Id. In contrast, a

budgetary decision to eliminate an employment position is a legislative act, not an

administrative one that warrants legislative immunity. See Bryant v. Jones, 575 F.3d 1281,

1306 (11th Cir. 2009) (“Unlike employee personnel decisions, the elimination of a public

employment position does constitute a legislative act.”).

       In this case, between their election in November and when the City Councilmembers

voted on Department Heads on January 9, 2017, the City Councilmembers attempted to

determine whether the Plaintiff would be a successful Chief of Police during their tenure.

Ultimately, they voted not to reappoint him at the City Council January 9, 2017 meeting.


                                            11
     Case 3:18-cv-00156-ECM-KFP Document 51 Filed 09/10/21 Page 12 of 26




The Court finds that the decision to not reappoint the Plaintiff was administrative in nature

and is an employee personnel decision, more like that found in Smith than in Bryant.

Compare Smith, 45 F.3d at 406, with Bryant, 575 F.3d at 1306–07. Because the City

Council’s decision was administrative, the Defendants are not entitled to legislative

immunity. See Smith, 45 F.3d at 408 (affirming the denial of summary judgment based on

legislative immunity).

   C. Official Capacity Claims

       To the extent the Plaintiff seeks to bring claims against Councilmembers Brown,

Spraggins, and Funderburk in their official capacities, these claims are due to be dismissed.

“Because suits against a municipal officer sued in his official capacity and direct suits

against municipalities are functionally equivalent, there no longer exists a need to bring

official-capacity actions against local government officials, because local government units

can be sued directly . . . .” Busby v. City of Orlando, 931 F.2d 764, 776 (11th Cir. 1991).

The Plaintiff has sued Alexander City, the entity the individuals represent in their official

capacities. A suit against the City Councilmembers is the functional equivalent of a suit

against the City itself, and such claims are redundant and due to be dismissed.

   D. Title VII Claim and Equal Protection Claim Pursuant to 42 U.S.C. § 1983

       Title VII provides in part that it is unlawful for an employer “to fail or refuse to hire

or to discharge any individual, or otherwise to discriminate against any individual with

respect to his compensation, terms, conditions, or privileges of employment, because of

such individual's race, color, religion, sex, or national origin.” 42 U.S.C. § 2000e-2(a); see

also Univ. of Tex. Sw. Med. Ctr. v. Nassar, 570 U.S. 338, 348 (2013). The Plaintiff alleges


                                              12
       Case 3:18-cv-00156-ECM-KFP Document 51 Filed 09/10/21 Page 13 of 26




that the Defendants failed to reappoint him or to provide him with a new position because

of his race. The Plaintiff also brings an equal protection claim pursuant to 42 U.S.C. §

1983 against all the Defendants, arguing that they violated his right to equal protection,

secured by the Fourteenth Amendment. U.S. CONST. amend. XIV, § 1. Notably, “[s]ection

1983 actions challenging racial discrimination under the equal protection clause and Title

VII disparate treatment cases both require a showing of discriminatory motive, and the

nature of a prima facie showing is the same in either case.” Busby, 931 F.2d at 777 (quoting

Lee v. Conecuh Cty. Bd. of Educ., 634 F.2d 959, 962 (5th Cir. 1981)); see also Santillana

v. Fla. State Court Sys., 450 F. App’x 840, 842 (11th Cir. 2012) (“In the employment

context, § 1983 contains the same elements of proof and analytical framework as a Title

VII claim made under 42 U.S.C. § 2000e–2.”). Accordingly, the Court will analyze the

Plaintiff’s Title VII and Equal Protection claims together.

          A Title VII plaintiff may bring a single-motive claim to be analyzed under the

McDonnell Douglas5 burden shifting framework, or a mixed-motive claim to be analyzed

under the framework set forth in Quigg v. Thomas Cty. Sch. Dist., 814 F.3d 1227, 1239

(11th Cir. 2016). In his complaint, the Plaintiff alleged a single motive Title VII claim

against Alexander City, arguing that the City Council illegally terminated him and failed

to allow him to remain employed because of his race. (Doc. 1 at 9–10). However, in

response in opposition to the Defendants’ motion for summary judgment, the Plaintiff

argues a mixed-motive claim. The Plaintiff does not assert that he pleaded a mixed-motive



5
    McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).


                                                  13
     Case 3:18-cv-00156-ECM-KFP Document 51 Filed 09/10/21 Page 14 of 26




claim but instead offers authority for the proposition that such a failure does not constitute

waiver. (Doc. 44 at 11, n.58) (citing Babb v. Sec'y, Dep't of Veterans Affairs, 743 F. App'x

280, 286–87 (11th Cir. 2018), rev’d, Babb v. Wilkie, 140 S.Ct. 1168 (2020)). In that

context, the Plaintiff did not analyze the Title VII discrimination claim under McDonnell

Douglas but instead offered argument under the mixed-motive framework.                   The

Defendants respond that the Plaintiff cannot change his theory to mixed-motives through

his opposition to summary judgment, and that the Federal Rules of Civil Procedure do not

allow new claims at summary judgment. See Gilmour v. Gates, McDonald & Co., 382 F.3d

1312, 1314–15 (11th Cir. 2004) (holding that the liberal pleading standard “does not afford

plaintiffs with an opportunity to raise new claims at the summary judgment stage”).

       The Plaintiff offers little support for his apparent argument that he did not clearly

assert a mixed-motive claim in his complaint because discovery was necessary to

determine whether mixed motives played a part in the decision not to reappoint him. He

seems to explain his failure to plead a mixed-motive claim by asserting, simply, that he

does not have to do so. He also fails to identify any pleading or discovery that would have

put the Defendants on notice of a mixed motive claim. The Plaintiff, instead, faults the

Defendant for focusing on the McDonnell-Douglas analysis in its motion for summary

judgment and for failing to analyze the claim under a mixed-motive theory. (Doc. 44 at

10, n.58). The Plaintiff goes on to assert that “[b]ecause Defendants are responsible for

the scope of their motion, they abandoned any argument against this [mixed-motive] theory

by not raising it in their initial brief” and argues that they “should not be allowed to argue

against the mixed-motive/motivating factor analysis in its reply brief….” (Id.). These


                                             14
     Case 3:18-cv-00156-ECM-KFP Document 51 Filed 09/10/21 Page 15 of 26




competing arguments highlight the problem with parties failing to plainly articulate the

nature of their claims in their complaints and/or fleshing out the true nature of the claims

during discovery. Whether this lack of clarity regarding the nature of the Plaintiff’s claims

is a deficiency in pleading or discovery or both, the Court is left to decide the appropriate

legal standard to apply.

         The Court concludes that, based on the record before it, the Plaintiff neither pleaded

a mixed-motive claim in his complaint nor put the Defendants on notice in discovery or

otherwise that he was making a claim under that theory. Accordingly, the Court applies

the single-motive framework set out in McDonnell Douglas to the Plaintiff’s Title VII

claim.

         1. The Plaintiff is an employee for purposes of Title VII.

         As a preliminary matter, an individual must be an “employee” within the definition

of the act to bring a Title VII claim:

                [t]he term “employee” means an individual employed by an
                employer, except that the term “employee” shall not include
                any person elected to public office in any State or political
                subdivision of any State by the qualified voters thereof, or any
                person chosen by such officer to be on such officer's personal
                staff, or an appointee on the policy making level or an
                immediate adviser with respect to the exercise of the
                constitutional or legal powers of the office. The exemption set
                forth in the preceding sentence shall not include employees
                subject to the civil service laws of a State government,
                governmental agency or political subdivision. With respect to
                employment in a foreign country, such term includes an
                individual who is a citizen of the United States.

42 U.S.C. § 2000e(f); see also Blevins v. City of Tuskegee, 2010 WL 2541147, at *4 (M.D.

Ala. June 18, 2010) (“[O]nly those plaintiffs who are ‘employees’ may bring a Title VII


                                               15
     Case 3:18-cv-00156-ECM-KFP Document 51 Filed 09/10/21 Page 16 of 26




suit.”) (quoting Llampallas v. Mini-Circuits, Lab, Inc., 163 F.3d 1236, 1242 (11th Cir.

1998)). Thus, the statute provides for several exceptions to “employee” status, which

would prevent any individual falling in one of those categories from bringing a Title

VII suit.

       The Defendants argue that the Plaintiff’s Title VII claim is due to be dismissed

because the Chief of Police position is “an appointee on the policy making level or an

immediate adviser with respect to the exercise of the constitutional or legal powers of the

office,” and thus he is not an employee within the meaning of Title VII. See 42 U.S.C.

§ 2000e(f). The Defendant argues in detail why the Plaintiff fits within the appointee on

the policy making level exception: (1) he is appointed by the elected City Council serving

for a fixed term; and (2) his position description allows him to create and carry out

department policies.

       The Plaintiff wholly fails to address this argument in his brief in opposition to the

Defendants’ motion for summary judgment. At most, the Plaintiff asserts that he “stopped

being an employee of the city” when the City Council did not reappoint him on January 9,

2017. (Doc. 44 at 16). He otherwise makes no reference in response to the motion for

summary judgment to whether he is an “employee” for the purposes of the statute, let alone

address why he does not fall into the appointee on the policy making level exception.

       Despite the Plaintiff’s failure to address this argument head on, the Court assumes

without deciding that he was an employee for the purposes of Title VII. Notably, the

Defendants assert that the Plaintiff did not suffer an adverse employment action because

he “remained a city employee” and chose to retire “without requesting any other position


                                            16
     Case 3:18-cv-00156-ECM-KFP Document 51 Filed 09/10/21 Page 17 of 26




or allowing the new Police Chief the opportunity to assign him to any other position.” (Doc.

39 at 8; Doc. 45 at 24). Therefore, it appears that the Defendants acknowledge that but for

the Plaintiff’s retirement, he would have remained employed by the City. Therefore, the

Court presumes this to be the case for the purposes of summary judgment.

       2. McDonnell Douglas Framework

       To establish a prima facie case of disparate treatment based on his race, the Plaintiff

must show that (1) he is a member of a protected class, (2) he was qualified for his position,

(3) he suffered an adverse employment action, and (4) similarly situated employees outside

of his protected class were treated more favorably. Maynard v. Bd. of Regents of Div. of

Univs. of Fla. Dept. of Educ. ex rel. Univ. of S. Fla., 342 F.3d 1281, 1289 (11th Cir. 2003).

It is undisputed that the Plaintiff is a member of a protected class. And, as a member of

the Police Department for thirty-nine years and the Chief of Police for four, the Plaintiff

was qualified to continue with his job. With respect to the third prong, the Defendants

dispute whether they subjected the Plaintiff to an adverse employment action. While the

Eleventh Circuit has not directly addressed this issue, other Circuits have found that the

failure to reappoint is an adverse action. See Doucet v. Univ. of Cincinnati, 2007 WL

2445993, at *5 (6th Cir. 2007); Welch v. Ciampa, 542 F.3d 927, 936 (1st Cir. 2008). The

Court finds these cases persuasive, and that when the Plaintiff was not reappointed, he

suffered an adverse employment action. Moreover, Turner serves as a similarly situated

comparator to meet the final prong of the Plaintiff’s prima facie case because Turner and

the Plaintiff are “similarly situated in all material respects.” Lewis v. City of Union City,

918 F.3d 1213, 1218 (11th Cir. 2019).


                                             17
    Case 3:18-cv-00156-ECM-KFP Document 51 Filed 09/10/21 Page 18 of 26




       To the extent that the Plaintiff points to former Police Chief Royal as a similarly

situated comparator, that assertion fails. Royal, a white man, was the Chief of Police in

Alexander City in the early 1990s.       The Plaintiff argues that when Royal was not

reappointed as Chief of Police, he was given a public safety officer position with the Police

Department. Royal thus had a new position within the Police Department until he retired,

unlike the Plaintiff. The Plaintiff contends that he had to retire immediately after he was

not reappointed on January 9, 2017 because the Defendants did not give him a position.

On this aspect, his argument fails. The Plaintiff presents no evidence that he and Royal are

similarly situated. The Plaintiff points to a single comment made by Councilmember

Colvin about Royal: she stated that a concerned citizen texted her that Royal had been

made a public safety officer until retirement. (Doc. 38-17). This is simply not enough to

establish that Royal is a valid comparator.

       After establishing a prima facie case, the burden shifts to the Defendants to

articulate a legitimate, non-discriminatory reason for their decision to not appoint the

Plaintiff as Chief of Police or to place him in another position. See id. The Defendants

proffer evidence that prior to the January 9, 2017 meeting, they received numerous

complaints regarding the Plaintiff’s leadership style and work. Because these reasons

articulate legitimate, non-discriminatory reasons for the Defendants’ decision, the burden

shifts to the Plaintiff to establish their reasons were pretextual. See Brooks v. Cty. Com’n

of Jefferson Cty., 446 F.3d 1160, 1162 (11th Cir. 2006). The Plaintiff must show that the

Defendants’ “proffered reason was not its true reason, which merges with the plaintiff’s

ultimate burden of persuading the court that the employer intentionally discriminated


                                              18
     Case 3:18-cv-00156-ECM-KFP Document 51 Filed 09/10/21 Page 19 of 26




against [him].” Alvarez v. Royal Atlantic Developers, Inc., 610 F.3d 1253, 1265 (11th Cir.

2010). It is here that the Plaintiff ultimately fails.

       In order to show pretext, the Plaintiff “must demonstrate ‘such weaknesses,

implausibilities, inconsistencies, incoherencies, or contradictions in the employer’s

proffered legitimate reasons for its action that a reasonable factfinder could find them

unworthy of credence.’” Id. (citing Combs v. Plantation Patterns, 106 F.3d 1519, 1538

(11th Cir. 1997)). The Defendants offer as legitimate reasons for the employment action,

problems with the Plaintiff’s leadership and work product; specifically: low employee

morale, lack of communication, failure to update policies, the Plaintiff’s prohibiting

employees from contacting the Human Resources department, officers’ fear of retaliation

for complaining, lack of raises, poor equipment, and the Plaintiff’s failure to fight for the

police department. (See Docs. 39 at 21-24; 45 at 35-36). Because these are reasons that

might motivate a reasonable employer, the Plaintiff must meet these reasons head on and

rebut them; he “cannot succeed by simply quarreling with the wisdom of that reason.”

Alvarez, 610 F.3d at 1266 (citing Chapman v. AI Transp., 229 F.3d 1012, 1030 (11th Cir.

2000)(en banc)). The Plaintiff asserts that “[t]here is a factual dispute as to whether [his]

race was a motivating factor for the termination” and points to “vague” testimony about

the basis for the employment decision. (Doc. 44 at 12; 14). The Plaintiff argues that his

work history and community support rebuts any assertion that he lacked leadership, and he

takes issue with the councilmembers’ failure to talk to him about the complaints so he could

defend himself. The problem for the Plaintiff is that he does not present evidence sufficient

to establish that the proffered reasons are pretext for discrimination. The Plaintiff may not


                                               19
    Case 3:18-cv-00156-ECM-KFP Document 51 Filed 09/10/21 Page 20 of 26




simply “litigate whether [he was], in fact [a] good employee[].” Alvarez, 610 F.3d at 1266

(citing Rojas v. Florida, 285 F.3d 1339, 1342 (11th Cir. 2002). His burden is not to show

that the proffered reasons for the employment decision “were ill-founded but that unlawful

discrimination was the true reason.” Alvarez, 610 F.3d at 1267. The Plaintiff fails to point

the Court to evidence that the employment decision was motivated by discriminatory

intent. Accordingly, he fails to meet his burden under the McDonnel Douglas framework.

       Notwithstanding the McDonnell Douglas analysis, the Plaintiff can still overcome

a motion for summary judgment by presenting “a convincing mosaic of circumstantial

evidence that would allow a jury to infer intentional discrimination by the decisionmaker.”

Smith, 644 F.3d at 1328 (quoting Silverman v. Bd. Of Educ., 637 F.3d 729, 734 (7th Cir.

2011)). A convincing mosaic might include “evidence that demonstrates, among other

things, (1) ‘suspicious timing, ambiguous statements . . . , and other bits and pieces from

which an inference of discriminatory intent might be drawn,’ (2) systematically better

treatment of similarly situated employees, and (3) that the employer's justification is

pretextual.” Lewis, 934 F.3d at 1185 (quoting Silverman, 637 F.3d at 733–34).

       The Plaintiff does not present sufficient circumstantial evidence of suspicious

timing, ambiguity, systematic better or worse treatment of similarly situated employees, or

pretext to present a convincing mosaic upon which intentional discrimination can be

inferred. The Plaintiff’s proffered circumstantial evidence includes: (1) the Plaintiff’s

work history; (2) the Defendants’ testimony being too “vague” for summary judgment

purposes; (3) the Councilmembers failed to discuss the specific complaints with the

Plaintiff; (4) that the failure to reappoint the Plaintiff eliminated the only non-white


                                            20
     Case 3:18-cv-00156-ECM-KFP Document 51 Filed 09/10/21 Page 21 of 26




department head; and (5) concerns were expressed by constituents that the decision might

be racially motivated. (Doc. 44 at 16–7). This circumstantial evidence falls far short of

showing that the City Council impermissibly relied on the Plaintiff’s race when making

their decision.

       Instead, the record reveals a series of unambiguous complaints about the Plaintiff’s

leadership style and work. The Defendants proffer evidence that prior to the January 9,

2017 meeting, they received numerous complaints about (1) police department morale; (2)

the Plaintiff’s habits of arriving late, taking long lunch breaks, and leaving early; (3)

concerns about lack of communication; (4) failure to sign new policies; (5) failure to make

requests for new equipment for the department; (6) failure to make requests for raises

within the department; and (7) fear of retaliation if officers spoke out. The Defendants

present this evidence as legitimate, non-discriminatory reasons for not reappointing the

Plaintiff as Chief of Police. As with pretext, the Plaintiff fails to present sufficient evidence

to refute the Defendants’ reasons or to demonstrate that the Defendants’ reasons were false

and that the real reason was discrimination. Thus, even when viewed in the light most

favorable to the Plaintiff, his factual showing does not create a triable claim of race

discrimination; “conclusory allegations without specific supporting facts have no probative

value.” See Leigh v. Warner Bros., Inc., 212 F.3d 1210, 1217 (11th Cir. 2000) (quoting

Evers v. General Motors Corp., 770 F.2d 984, 986 (11th Cir. 1985)).

       The Plaintiff also suggests that his interest in hiring more African American officers

might have motivated the City Council, but he failed to bring forward any evidence that

the Councilmembers knew he and Jones had that interest, let alone that the


                                               21
     Case 3:18-cv-00156-ECM-KFP Document 51 Filed 09/10/21 Page 22 of 26




Councilmembers were motivated by it. In fact, Councilmember Hardy—who voted to keep

the Plaintiff—voted against keeping Jones. The record reveals that only Councilmember

Brown even received a complaint connected to this argument, but he stated that he did not

rely on the complaint as a reason to not reappoint the Plaintiff. And the Plaintiff did not

dispute his assertion.         Without any evidence to support it, this allegation fails at

summary judgment.

        Overall, absent any evidence suggesting that race was a motivating factor in the City

Council’s decision, the Plaintiff does not present a triable issue of discriminatory intent.

As an explanation for the employment action, the Plaintiff posits “[t]he only reason I can

come up with [is] my race.” (Doc. 44 at 17). “[U]nsubstantiated assertions alone are not

enough to withstand a motion for summary judgment.” Rollins v. TechSouth, Inc., 833 F.2d

1525, 1529 (11th Cir. 1987); see, e.g., Carter v. Three Springs Residential Treatment, 132

F.3d 635, 642 (11th Cir. 1998) (conclusory allegations without specific supporting facts

have no probative value).

        Accordingly, the Defendants’ motion for summary judgment is due to be granted

on the Plaintiff’s Title VII and § 1983 Equal Protection claims.6


6
        Even under the mixed-motive framework, the Plaintiff would fail to meet his burden.
        When a Title VII plaintiff alleges mixed-motives by the defendants, the Court applies the summary
judgment framework outlined in Quigg. 814 F.3d at 1239. “That framework requires a court to ask only
whether a plaintiff has offered ‘evidence sufficient to convince a jury that: (1) the defendant took an adverse
employment action against the plaintiff; and (2) [a protected characteristic] was a motivating factor for the
defendant's adverse employment action.’” Id. (quoting White v. Baxter Healthcare Corp., 533 F.3d 381,
400 (6th Cir. 2008) (internal quotation marks omitted)). “[T]he plaintiff will always survive summary
judgment if he presents circumstantial evidence that creates a triable issue concerning the employer's
discriminatory intent.” Smith, 644 F.3d at 1328.
        The question is whether a reasonable jury could determine that race was a motivating factor in the
decision not to reappoint the Plaintiff. “Statements by the [defendants] or others involved with the
[defendants’] decisional process that suggest bias can serve as evidence of discrimination.” Quigg, 814 F.3d


                                                      22
      Case 3:18-cv-00156-ECM-KFP Document 51 Filed 09/10/21 Page 23 of 26




    E. 42 U.S.C. § 1981 Claim

        The Plaintiff brings a § 1981 claim against Alexander City. Pursuant to § 1981,

“[a]ll persons . . . shall have the same right . . . to make and enforce contracts, to sue, be

parties, [and] give evidence . . . as is enjoyed by white citizens.” 42 U.S.C. § 1981. The

Supreme Court, in Comcast Corp. v. Nat’l Ass’n of African American-Owned Media, held

that § 1981 plaintiffs must prove but-for causation. 140 S.Ct. 1009, 1014 (2020) (holding,

“a plaintiff must demonstrate that, but for the defendant’s unlawful conduct, its alleged

injury would not have occurred”). Accordingly, the § 1981 plaintiff bears the burden of

demonstrating that “race was a but-for cause of its injury,” or that “the defendant would

have responded differently but for the plaintiff’s race . . . .” Id. at 1014–15.

        Without sufficient evidence to present a triable issue of fact that race was a

motivating factor in the decision not to reappoint him, the Plaintiff similarly fails to

establish that he would have been reappointed but for his race.                           Accordingly, the


at 1241. If a remark indirectly evidences discrimination, then the plaintiff must point to surrounding
circumstances that demonstrate a genuine issue of material fact regarding whether the Councilmembers
relied on race in making their decision. Id. “An employee challenging a decision made by a board can
succeed on a mixed-motive claim if she demonstrates that ‘discriminatory input,’ such as sex or gender-
based bias, factored into the board’s ‘decisional process.’” Id. (quoting Price Waterhouse, 490 U.S. at 272).
However, when the plaintiff relies solely on remarks that indirectly evidence discrimination, he must
establish that there is a genuine issue of material fact that his protected characteristic was actually relied on
in the decision-making process. Id.
         For example, in Quigg, the employers made specific comments about the job sought by the female
plaintiff, revealing impermissible bias as a motivating factor in their decision-making process. They
remarked that they needed to hire a “hatchet man,” a “strong man,” and someone who could get “tough” in
the job. Id. The Court found that the multiple statements could prove bias as a motivating factor, in
particular because they were made “(1) during conversations about whether to renew [the plaintiff’s]
contract, (2) in relative temporal proximity to the vote, and (3) specifically referring to the composition of
the office” in question. Id. at 1242.
         The Plaintiff does not point to evidence that reveals discriminatory intent was a motivating factor
for the employment action.




                                                       23
     Case 3:18-cv-00156-ECM-KFP Document 51 Filed 09/10/21 Page 24 of 26




Defendants’ motion for summary judgment is due to be granted on the Plaintiff’s § 1981

claim. See id.

   F. 42 U.S.C. § 1983 Equal Protection Claim Based on Custom and Policy

       The Plaintiff alleges that Alexander City deprived him of his equal protection rights

as a consequence of the City’s customs or policies. See Monell v. Dep’t of Soc. Servs., 436

U.S. 658, 690–91 (1978). A local government may be held liable for discriminatory

behavior through its customs or policies, whether through an express policy or through a

widespread practice “so permanent and well settled as to constitute a custom and usage

with the force of law.” Cuesta v. School Bd. of Miami-Dade Cty., 285 F.3d 962, 966 (11th

Cir. 2002) (quoting Brown v. City of Fort Lauderdale, 923 F.2d 1474, 1481 (11th Cir.

1991) (internal quotations omitted) (quoting City of St. Louis v. Praprotnik, 485 U.S. 112,

113 (1988))). But “[i]t is not sufficient for a government body's policy to be tangentially

related to a constitutional deprivation. The ‘official policy or custom must be the moving

force of the constitutional violation in order to establish liability of a government body

under § 1983.’” Cuesta, 285 F.3d at 967 (quoting Gilmere v. City of Atlanta, 737 F.2d 894,

901 (11th Cir.1984) (internal quotations omitted)). The plaintiff must establish a “direct

causal link between the municipal action and the deprivation of federal rights.” Bd. of Cty.

Comm'rs of Bryan Cty. v. Brown, 520 U.S. 397, 404 (1997). A single illegal action by an

official authorized to make final policymaking decisions may be sufficient. Pembaur v.

City of Cincinnati, 475 U.S. 469, 480–81 (1986).




                                            24
     Case 3:18-cv-00156-ECM-KFP Document 51 Filed 09/10/21 Page 25 of 26




        Because the Plaintiff does not specify whether he brings alleges widespread practice

within Alexander City or a single illegal action by a policymaker for purposes of his § 1983

claim based on custom and policy, the Court addresses both in turn.7

        First, the Plaintiff fails to present evidence demonstrating a widespread practice of

racial discrimination in Alexander City which would create a “direct causal link” between

the alleged action and his injury. See Bd. of Cty. Comm'rs, 520 U.S. at 404. Viewed in the

light most favorable to the Plaintiff, the record before the Court does not reveal any

discriminatory practices, making it impossible to raise an inference of widespread

discriminatory practices by the City. See id.                   The Plaintiff fails to demonstrate

discriminatory policies were a “moving force” behind his not being re-elected. See Cuesta,

285 F.3d at 967 (quoting Gilmere, 737 F.2d at 901).

        Second, the claims brought by the Plaintiff regarding the City Council’s vote on

January 9, 2017 do not demonstrate a single illegal action by a policymaking authority. See

Pembaur, 475 U.S. at 480–81. The Plaintiff asserts that his “equal protection claim against

Alexander City brought under § 1983 rests on her [sic] Title VII analysis….” (Doc. 44 at

21). As discussed previously, the Defendants did not act in violation of Title VII or § 1981,

nor did they violate the Plaintiff’s equal protection rights when they failed to reappoint the

Plaintiff. Accordingly, the Plaintiff’s claim based on policy or custom is due to be

dismissed.




7
 The Court is compelled to observe that in “presenting arguments to busy trial courts, subtlety is no virtue.”
United States v. Reyes Vasquez, 905 F.2d 1497, 1499 (11th Cir. 1990).


                                                     25
    Case 3:18-cv-00156-ECM-KFP Document 51 Filed 09/10/21 Page 26 of 26




   G. Qualified Immunity

      Because the Court finds that the Defendants did not violate the Plaintiff’s

constitutional rights pursuant to § 1983, it pretermits discussion of the Defendants’ claim

of qualified immunity.

                                   VI.    CONCLUSION

      For the reasons as stated, and for good cause, it is ORDERED as follows:

      1. The Defendants’ Motion to Strike, (doc. 46), is DENIED,

       2. The Defendants’ Motion for Summary Judgment, (doc. 37), is GRANTED, and

          final judgment will be entered in favor of the Defendants and against the

          Plaintiff.

       3. Costs are taxed against the Plaintiff for which execution may issue.

      A separate final judgment will be entered.

      DONE this 10th day of September, 2021.

                                                /s/ Emily C. Marks
                                         EMILY C. MARKS
                                         CHIEF UNITED STATES DISTRICT JUDGE




                                            26
